EXAMINER'S AMENDMENT/COMMENT
This Office Action is in response to the amendment filed 2/18/22.  As requested, the specification and claims 1 and 2 have been amended, and claims 5 and 11 have been cancelled.  Claims 1-4, 6-10 and 12 are pending in the instant application.
In response to the amendment, the objections to the drawings and specification, and the 112(b) rejection of claims 1-12 have been withdrawn.
The drawings were received on 2/18/22.  These drawings are approved by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-10 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is that of CA 2,272, 661, U.S. Patent No. 6,869,410, GB 2,211,740, U.S. Patent Application Publication No. 2010/0147908 and DE 42 289916 each of which discloses an apparatus capable of applying a compressive bandage on a residual limb that has been amputated.  Each apparatus comprising a housing  having an exterior portion, interior portion, an entrance portion, and an exit portion,  the interior portion defining an opening that is accessible from the entrance portion and the exit portion, the 
CA 2,272,661, U.S Patent No. 6,869,410, GB 2,211,740, U.S. Patent Application Publication No. 2010/0147908 and DE 42,289916 each fail to teach alone or in combination “a release mechanism for releasing the attached compressive bandage from the attachment mechanism, the release mechanism configured to release the attached compressive bandage once the compressive bandage has sufficiently enveloped a residual limb that may be travelling through the opening defined by the interior portion” wherein the release mechanism is defined by the specification at paragraph [0045] as the following, 
“In one embodiment, as illustrated in FIGS. 1 and 2, the release mechanism 106 is comprised of a slideably movable pin that travels through the length of the apparatus 100 in a direction. In one embodiment, the slideably movable pin may move in the same direction as a user’s residual limb as it (the limb) pushes against the compression bandage. In another embodiment, the slidably movable pin may move in the opposite direction as a user's residual limb as it (the limb pushes against the compression bandage. Once sufficient force is applied, and the pin 106 is activated, the compression bandage is released, which causes the compression bandage to envelop the limb that is pushing against the compression bandage.”
Claims 2-4, 6-10 and 12 which depend from claim 1 are also allowable by virtue of their dependence, either directly or indirectly on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KIM M LEWIS/Primary Examiner, Art Unit 3786